Citation Nr: 0005420	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-11 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Entitlement to an increased rating for gastritis, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
September 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denying the 
veteran's claim for increase for gastritis.  Following the 
submission of additional evidence, the RO again determined in 
rating determinations in November 1997 and February 1998 that 
no increase in the 10 percent rating assigned for the 
veteran's service-connected gastritis was warranted.  In his 
VA Form 9, received by the RO in July 1998, the veteran 
requested a hearing before the Board in Washington, DC.  Such 
a proceeding was scheduled to occur in August 1999 and notice 
of the date and time of the hearing was furnished to the 
veteran in June 1999 correspondence, but he failed to report 
for his requested hearing.  Information supplied by the 
veteran's representative in September 1999 was to the effect 
that the veteran did not wish to request that his hearing be 
rescheduled.  Based on the foregoing, the veteran's hearing 
request is deemed to have been withdrawn.


REMAND

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
of July 1998, the veteran requested that the RO obtain and 
consider additional medical records of treatment compiled at 
the VA Medical Center in Hampton, Virginia, from December 
1997 to the present.  In that regard, the veteran proffered 
that his physicians had told him that his gastritis had 
worsened and that such fact was documented in his medical 
records.  The record reflects that no further action was 
undertaken by the RO in terms of the veteran's records 
request of July 1998, to include determining whether in fact 
treatment records other than those already obtained from 
December 1997 were in existence.  

In light of the contentions advanced as to the absence of VA 
treatment records, which are deemed to be within the 
constructive possession of VA although not actually within 
the claims folder, further action is deemed to be in order.  
See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  
Accordingly, such claim is hereby REMANDED to the RO for 
completion of the following actions:

1.  The RO must obtain copies of any VA 
inpatient and outpatient treatment 
records pertaining to the veteran's 
service-connected gastritis, not already 
of record, which were compiled at the VA 
Medical Center in Hampton, Virginia, from 
1996 to the present.  Once obtained, such 
records must be associated with the 
veteran's claims folder.

2.  Thereafter, the RO should conduct any 
additional evidentiary development deemed 
needed based on the on the VA treatment 
records obtained, including a VA medical 
examination if so warranted, before 
readjudicating the veteran's claim for 
increase for his service-connected 
gastritis based on all of the evidence of 
record and all governing legal authority.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  Thereafter, the veteran and his 
representative should be afforded a 
reasonable period for a response before 
the record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the merits of 
the issue presented by this appeal, either favorable or 
unfavorable, at this time.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




